Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO: 19-60109-CR-RAR

UNITED STATES OF AMERICA,
vs.

JOHN JOSEPH KLESS,
Defendant.
/

DEFENDANT JOHN JOSEPH KLESS’ OBJECTIONS
TO THE DRAFT PRE-SENTENCE INVESTIGATION REPORT

COMES NOW, the Defendant, JOHN JOSEPH KLESS, in accordance with the
standing order of this Court, and files this, his objections to the Pre-Sentence Investigation
Report, prepared by the United States Probation Department. Defendant, JOHN JOSEPH

KLESS submits the following objection:

L. A Draft Pre-Sentence Investigation Report, hereafter, “PSR,” was filed by
the U.S. Probation Office on July 17, 2019.

2. These objections are being filed on July 29, 2019, and thus are timely

3. Paragraph 7: Mr. Kless objects to Paragraph 7 of the Pre-Sentence
Investigation Report, which alleges that “since his release on bond, he has
tested positive for marijuana seven times. The first five drug screens were
positive for marijuana and were initially attributed to pre-arrest drug use.
Thereafter, Kless drug tested negative on two occasions followed by two drug

tests that were positive for marijuana on May 30, 2019 and June 6, 2019.”
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 2 of 10

- Mr. Kless objects to this paragraph as he maintains he has not used
marijuana post-arrest. As an admitted regular and long-time marijuana
user prior to his arrest, the marijuana does remain in his body for a
significant period of time. There have been no lab reports nor drug test
results provided to counsel for Mr. Kless for independent examination.

- Mr. Kless has been continuing to test negative. (See attached)

- The PSR further fails to state with specificity the exact dates of each of
the 16 urinalysis screenings. In addition, this is the first time these
allegations have been raised by probation to counsel. It was never brought
to the attention of the Court, nor the parties by probation, and the alleged
positive drug screens occurred prior to the date of the guilty plea.

- Additionally, according to Paragraph 46, Mr. Kless’ drug screens have
been negative since June 12, 2019. Mr. Kless being negative for
marijuana prior to June 6, then positive for marijuana on June 6, but then
negative again June 12 casts doubt on the reliability of these results.

- In addition, Mr. Kless has been compliant with all conditions of his
release, including participating in an outpatient substance abuse
evaluation and counseling program at Compass Health Systems. Mr.
Kless has been attending as instructed, as noted in Paragraph 47.

4. Paragraph 19: Mr. Kless objects to Paragraph 19 of the PSR, which states that

“The defendant has completed 16 urinalysis screenings at the US Probation

Office since being placed under pretrial supervision. The first five drug

screens were positive for marijuana and were initially attributed to pre-arrest
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 3 of 10

drug use. Thereafter, Kless drug tested negative on two occasions followed

by two drug tests that were positive for marijuana on May 30, 2019 and June

6, 2019. Kless denied post-arrest drug use. However, Alere Toxicology

Services provided an opinion that Kless reused marijuana on numerous

occasions since being released from custody. Based upon the defendant’s

drug use while on pretrial release, no reduction for acceptance of
responsibility has been afforded the defendant, pursuant to 3E1.1, comment

(1(B)). The probation officer defers further ruling on this adjustment to the

Court at the time of sentencing.”

- Mr. Kless reiterates the bases for his objections to Paragraph 7, as they
are the same for Paragraph 19. Furthermore, Mr. Kless objects to
Paragraph 19 in that it fails to award Mr. Kless a level decrease for
acceptance of responsibility due to the alleged marijuana use. Mr. Kless
should absolutely be given a two-level or three level decrease for
acceptance of responsibility, pursuant to 3E1.1, as well as pursuant to the
plea agreement entered into by the parties. Mr. Kless through counsel,
assisted authorities in the investigation and prosecution of his own
misconduct, to wit, Mr. Kless contacted the government very early on in
this case to indicate he wished to plead guilty and accept fault for his
actions. Thus, Mr. Kless assisted the government in avoiding trial
preparation. Mr. Kless truthfully admitted his conduct and provided a
statement to the probation office. Mr. Kless has also participated in post-

offense rehabilitative efforts, specifically drug treatment and counseling.
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 4 of 10

While Mr. Kless disputes the allegation of post-arrest drug use, even if
the Court should find Mr. Kless did use marijuana post-arrest, this should
not negate his acceptance of responsibility level decrease.

5. Paragraph 23: Mr. Kless objects to Paragraph 23, which states that there is a
6 point victim related adjustment increase, pursuant to 3A1.2(a) and (b). Mr.
Kless objects to any level increase under this section, as the parties entered
into a factual proffer and plea agreement, which did not apply a 6 level
increase under victim related adjustment. Mr. Kless’ plea was based in part
upon the agreement of the parties. Accordingly, that agreement should be
honored as the parties believe it to be an appropriate sentence in this matter,

6. Paragraph 26: Mr. Kless objects to Paragraph 26, which states the adjusted
offense level is 18. Mr. Kless and the government agreed via factual proffer
and plea agreement that the adjusted offense level is 12. Mr. Kless reiterates
his objections to Paragraph 23 and Paragraph 19, which affect the adjusted
offense level.

7. Paragraph 28: Mr. Kless objects to Paragraph 28, which allots no level
decrease for acceptance of responsibility. Mr. Kless reiterates his basis as
stated in his objection to Paragraph 19. Mr. Kless should receive a two-level
or three level decrease for acceptance of responsibility.

8. Paragraph 29: Mr. Kless objects to Paragraph 29, which states his total
offense level is 18. The parties agreed for a total offense level of 12. Mr.
Kless reiterates his objections as stated above regarding the calculation of this

total adjusted offense level.
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 5 of 10

9, Paragraph 46: Mr. Kless objects in part to Paragraph 46, which states again
the 16 urinalysis screenings, and furthermore that Mr. Kless has yielded
negative results since June 12, 2019. Mr. Kless only objects to the positive
drug screens on May 30, 2019 and June 6, 2019, as well as the purported
opinion of Alere Toxicology Services that Mr. Kless reused marijuana after
his release from custody.

10. Paragraph 54: Mr. Kless objects to Paragraph 54, in that it contains several
errors. For Assets, Mr. Kless has one joint savings account, ending in 2760,
which currently has an approximate balance of $24,000. Mr. Kless has one
joint checking account, ending in 9605, with a current approximate balance
of $800. There is no second savings account, nor any savings account with a
balance of $13,001.00. These are errors. The other balances are errors as well.

11. Paragraph 55: Mr. Kless objects to Paragraph 55, in that it contains multiple
errors and outdated information from several months ago. Mr. Kless
maintains that account number ending 2760 is now at around $24,000; that
the checking account ending in 9605 is now at approximately $800; and that
the account number ending in 1174 is now empty and closed.

12, Paragraph 67: Mr. Kless objects to Paragraph 67, which states Mr. Kless has
a guideline range of imprisonment of 27 months to 33 months. Pursuant to
the parties’ plea agreement, Mr. Kless has a total offense level of 12, and a
criminal history category of I, therefore, he is in Zone C, and thus his
guideline range is 10 months to 16 months. Pursuant to 5C1.1(d)(2), the Court

may sentence Mr. Kless to a sentence of imprisonment that includes a term
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 6 of 10

of home confinement, of a split sentence of five months followed by five
months,

13. Paragraph 68: Mr. Kless objects in part to Paragraph 68, which alleges again
that Mr. Kless has used drugs while on pre-trial release. Mr. Kless agrees
with the remainder of this paragraph.

14. Paragraph 70: Mr. Kless objects to Paragraph 70, which states there should
be a six level increase under 3A1.2(a) and (b). Mr. Kless objects to this
finding, and this is not what the parties agreed to.

15. Paragraph 75: Mr. Kless objects to Paragraph 75, which states the applicable
guideline range is in Zone D of the Sentencing Table, and that the defendant
is thus ineligible for probation under 5B1.1. Mr. Kless stipulates that he is
ineligible for probation, but because he is in Zone C, not Zone D.

16. Paragraph 82: Although Mr. Kless does not agree that his total offense level
is 18, should this Court find that Mr. Kless’ total offense level is greater than
12, Mr. Kless would still submit that he should receive a departure under
5K2.0 (comment 5), Departures Based on Plea Agreements, in that both the
AUSA and Mr. Kless entered into a plea agreement, and that should be
honored and ratified by the Court. A motion for variance/departure and
sentencing memorandum is being filed contemporaneously with these
Objections.

17. Counsel has spoken with the Government regarding these Objections and the

PSR, and it is the intention of both parties to honor the recommendation in
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 7 of 10

the plea agreement of 5 months imprisonment followed by 5 months home

confinement.
WHEREFORE, JOHN JOSEPH KLESS respectfully requests that the Court accept

these objections to the Draft Pre-Sentencing Investigation Report.

Respectfully Submitted,

/s/ John Musca, Esquire
Counsel for the Defendant

Florida Bar No: 163155

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on 29" day July, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. | also certify that the
foregoing document is being served this day on all counsel of record or pro se parties
identified on the attached service list in the manner specified, either via transmission of
Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for
those counsels or parties who are not authorized to received electronically Notices of
Electronic Filing.

Respectfully Submitted,

‘sf John Musca, Esquire
Counsel for the Defendant

Florida Bar No: 163155

SERVICE LIST
USA vs. JOHN JOSEPH KLESS
CASE NO: 19-60109-CR-RAR
United States District Court, Southern District of Florida

John Musca, Esquire

Florida Bar No: 163155

Counsel for the Defendant

§23 South Andrews Avenue, Suite ]
Fort Lauderdale, FL 33301

Phone No: (954) 357-0787

Fax No: (954) 514-7365
johni@muscalaw.com
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 8 of 10

Marc Anton, Esquire

United States Attorney’s Office
500 East Broward Blvd.

Fort Lauderdale, FL 33394
Phone No: (954) 660-5096
marc.anton@usdoj.gov
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 9 of 10
Page | of 2

340071 WPC WESTSIDE PRIMARY CARE

, a &, 954-638-8801

FINAL RESULT

q& 954.225.3557

Accession ID MR972452V Lab Rel (D: 14423989461
Order Date 06/25/2019 Resulf Reed 07/05/2019 20:55:02
Coll Date 07/03/2019 11.47.00

Recemwing Physican GOLDSTEIN, ZOE Ordenng Physiwan GOLDSTEIN, ZOIE

DRUG ABUSE PANEL 10-50 + ETHANOL (Q-2180)

NAME wALUE LAS
F PLEASE NOTE AP
* These results are for medical treatment only. *

* Analysis was performed as non-forensic testing, *

F AMPHETAMINES {1000 NEGATIVE AP
ng/mL SCREEN)
F BARBITURATES NEGATIVE AP
F BENZODIAZEPINES NEGATIVE AP
F COCAINE METABOLITES NEGATIVE AP
F MARNUANA METABOLITES NEGATIVE AP
(50 ng/mL SCREEN}
F METHADONE NEGATIVE AP
F METHAQUALONE NEGATIVE AP
F OPIATES NEGATIVE AP
F PHENCYCLIDINE NEGATIVE AP
F PROPOXYPHENE NEGATIVE AP
F ALCOHOL, ETHYL (U) NEGATIVE AP
F COMMENT AP

THE SUBMITTED URINE SPECIMEN WAS TESTED AT THE LISTE CUTOFFS AND

CONFIRMED BY A SECOND INDEPENDENT CHEMICAL METHOD,

DRUG CLASS INITIAL TEST
LEVEL
AMPHETAMINES 1000 ng/mL
BARBITURATES 300 ng/mL
BENZODIAZEPINES 300 ng/mL
COCAINE METABOLITES 300 ng/imb
MARIJUANA METABOLITES 50 ng/mL
METHADONE 300 ng/mL
METHAQUA LONE 300 ng/mL
OPIATES 300 ng/mL
PHENCYCLIDINE 23 ng/mL
KLESS JOHN JM i17/1969 Accession ID, MR972452V

https://hcapsecwprgnp04.medcity net/mobiledoc/jsp/catalog/xml/hI7/getLabResult j sp?repor... 7/9/2019
Case 0:19-cr-60109-RAR Document 25 Entered on FLSD Docket 07/29/2019 Page 10 of 10
Page 2 of 2

NAME VALUE Ag
PROPOXY PHENE 300 ng/mL
ETHANOL -02 g/dL
FASTING YES
FASTING YES

PERFORMING LAB AP Quest Diagnostics Atlanta. 1777 Montreal Circle, Floor 2 Tucker GA, 30084-6802 Stevan Sykes Ph.D,

KLESS, JOHN JM. 10/17/1969

https://hcapsecwprgnp04.medcity net/mobiledoc/jsp/catalog/xmV/hI7/getLabResult. isp?repor... 7/9/2019
